NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                      IN THE DISTRICT COURT OF APPEAL

                                      OF FLORIDA

                                      SECOND DISTRICT


In the Interest of B.D., a child.     )
                                      )
                                      )
A.R.,                                 )
                                      )
                Appellant,            )
                                      )
v.                                    )    Case No. 2D17-4700
                                      )
DEPARTMENT OF CHILDREN AND            )
FAMILIES, GUARDIAN AD LITEM           )
PROGRAM and M.D.,                     )
                                      )
                Appellees.            )
                                      )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for
Manatee County; Teri Kaklis Dees,
Judge.

A.R., pro se.

Stephanie C. Zimmerman, Bradenton,
for Appellee Department of Children
and Families.

Laura J. Lee, Tallahassee, for
Appellee Guardian ad Litem Program.

No appearance for Appellee M.D.

PER CURIAM.

                Affirmed.

LaROSE, C.J., and BADALAMENTI and ROTHSTEIN-YOUAKIM, JJ., Concur.